DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings filed 12/28/2021 are accepted by the Examiner
Response to Arguments
Applicant’s amendments and arguments, filed 12/28/2021 have overcome the rejections over the cited prior art.  The prior art fails to disclose or make obvious a slurry comprising the claimed components.  Applicant’s amendments have also overcome the rejection of Claims 15 and 17-18 on the ground of nonstatutory double patenting over U.S. Patent No. 10,087,584 and the rejection of Claims 17-18 on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,428,468 due to cancellation of the rejected claims.
The indicated rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are presented.as detailed herein. 
Applicant’s arguments are moot as the rejections over the prior art have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 19: Chung et al discloses methods, slurries and apparatus for manufacturing vacuum molded fiber-based food containers (Abs, col 1, lines 11-15; col 2, lines 43-61), such as food trays (col 3, lines 41-51; col 8, lines 13-20, col 9, lines 54-56; col 10, lines 12-17) from a fiber-based slurry comprising pulp and water, with desired chemical additives (col 5, lines 36-44).  In a claimed embodiment, the fiber-based slurry is formed comprising old corrugated containers (OCC) in an amount of about 70% and newsprint (NP) in an amount of about 30%, a water (moisture) barrier in a range of about 1.5%-4% by weight, an oil barrier in a range of about 1-4% by weight (Claims 1, 5 and 10-12; also see col 13, lines 20-33).  The fiber-based slurry of Chung et al comprises a composition lying within the ranges for claimed composition and is capable of being used for forming a food tray.  Alternatively, it would have been obvious to one of ordinary skill in the art to form a claimed fiber-based slurry for vacuum-forming a food tray with a reasonable expectation of success.
Claims 2 and 20: Chung et al discloses adding a dry strength additive in a range of about 0.5%-10% by weight, preferably about 1%-4%, most preferably about 2% by weight (col 7, lines 38-43).  Chung et al discloses adding a wet strength additive in a range of about 0.5%-10% by weight, preferably about 1%-6%, most preferably about 3.5% by weight or equal amount with dry strength additive (col 7, lines 43-52).  The amounts added significantly overlay the claimed ranges or, at least, it would have been 
Claims 3 and 21: The claimed range for the moisture barrier includes 4% by weight or, at least, it would have been obvious to one of ordinary skill in the art to select and add a claimed amount of moisture barrier to the fiber-based slurry with a reasonable expectation of obtaining a suitable food tray.
Claims 4 and 21: The claimed range for the oil barrier includes 1.5% by weight or, at least, it would have been obvious to one of ordinary skill in the art to select and add a claimed amount of oil barrier to the fiber-based slurry with a reasonable expectation of obtaining a suitable food tray
Claims 5 and 22: The moisture barrier comprised AKD (Claim 1; also see col 13, lines 35-38) or, at least, it would have been obvious to one of ordinary skill in the art to select and add AKD as a moisture barrier with a reasonable expectation of obtaining a suitable food tray.
Claims 6 and 22: The oil barrier comprises a water based emulsion (Claim 1; also see col 13, lines 45-46) or, at least, it would have been obvious to one of ordinary skill in the art to select and add oil barrier as a water based emulsion with a reasonable expectation of obtaining a suitable food tray.

Claims 1-6 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Chung et al (US 9988199), which was published more than one year prior to the effective filing date of the claimed invention and is, therefore, available as prior art.
Claims 1 and 19: Chung et al discloses methods, slurries and apparatus for manufacturing vacuum molded fiber-based food containers (Abs, col 1, lines 7-11; col 2, 
Claims 2 and 20: Chung et al discloses adding a dry strength additive in a range of about 0.5%-10% by weight, preferably about 1%-6%, most preferably about 3.5% by weight (col 4, lines 6-11; col 7, lines 30-35).  Chung et al discloses adding a wet strength additive in a range of about 0.5%-10% by weight, preferably about 1%-4%, most preferably about 2% by weight or equal amount with dry strength additive (col 7, lines 35-45).  The amounts added significantly overlay the claimed ranges or, at least, it would have been obvious to one of ordinary skill in the art to add a claimed amount of strength additive to the fiber-based slurry with a reasonable expectation of obtaining a suitable food tray.

Claims 4 and 21: The claimed range for the oil barrier includes 1.5% by weight or, at least, it would have been obvious to one of ordinary skill in the art to select and add a claimed amount of oil barrier to the fiber-based slurry with a reasonable expectation of obtaining a suitable food tray
Claims 5 and 22: The moisture barrier comprises AKD (Claim 4; col 13, lines 28-31) or, at least, it would have been obvious to one of ordinary skill in the art to select and add AKD as a moisture barrier with a reasonable expectation of obtaining a suitable food tray.
Claims 6 and 22: The oil barrier comprises a water based emulsion (Claim 6; col 13, lines 38-39) or, at least, it would have been obvious to one of ordinary skill in the art to select and add oil barrier as a water based emulsion with a reasonable expectation of obtaining a suitable food tray.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 3-4 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 9,869,062. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite a fiber-based slurry including limitations overlapping those of the instant invention, and additional limitations, making them a species of the instant claims.

Claims 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 9,869,062.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent limitations overlapping those of the instant invention, although in different combinations.  It would have been obvious to one of ordinary skill in the art to combine the claims of the patent to obtain the limitations of the instant claims.

Claims 1, 3-6 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10 of U.S. Patent No. 9,988,199. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite a fiber-based slurry including limitations overlapping those of the instant invention, and additional limitations, making them a species of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.